01-15-00855-CV
                                 · PROBATE NO. PR35159

IN THE ESTATE OF                                §             INTHECOUNTYCOURT AT
                                                                           FILED IN
                                                §                   1st COURT OF APPEALS
FRANKIE LEE SETSER                              §                       HOUSTON,   TEXAS
                                                                           LAWNO.TWO
                                                §                   10/5/2015 10:48:57 AM
DECEASED                                        §               ANDPROBATECOURTOF
                                                                    CHRISTOPHER A. PRINE
                                                §                            Clerk
                                                §             BRAZORIA COUNTY, TEXAS




                         CLERK'S NOTIFICATION OF APPEAL


Cause No.:    =PR3=5=-:l=-=5-"-9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Style of Cause: IN THE ESTATE OF FRANKIE LEE SETSER. DECEASED
Court: County Court At Law #2 and Probate Court
Judge: Marc W. Holder
Appellant: Charles Edward Heim
Appellant's Attorney: Von H. Shleton, 2038 E. Mulberry, Angleton, TX 77515
Appellee: Mundy Boggs
Appellee's Attorney: Matthew T. Williams, P.O. Box 1476, Lake Jackson, TX 77566
Date of Judgment: September 22,2015
Date Motion for New Trial filed: .=...N!!-"/A~---------------­
Notice of Appeal: September 30, 2015
Type of Appeal: Application for Probate and for Issuance of Letters Testamentary
Assigned: 1st Court of Appeals
                                                                                                             Filed for Record
                                                                                                             9/30/2015 9:56:14 PM
                                                                                                             Joyce Hudman, County Clerk
                                                                                                             Brazoria County, Texas
                                                                                                             PR35159
                                                                                                             Linda Hatchett, Deputy


                                                  CAUSE NO. PR35159

IN THE ESTATE OF                                                    §                  IN THE COUNTY COURT AT
                                                                    §
FRANKIE LEE SETSER                                                  §                                    LAWNO.TWO
                                                                    §
CHARLES EDWARD HElM,                                                §                   ANDPROBATE COURT OF
APPLICANT                                                           §
                                                                    §              BRAZORIA COUNTY, TEXAS

               APPLICANT CHARLES HElM'S NOTICE OF APPEAL

       Whereas, on September 22, 2015, the County Court at Law No. Two and Probate Court of

Brazoria County, Texas rendered Judgment and Granted, Applicant Mundy Boggs' Application to

admit the Last Will and Testament of Frankie Lee Setser as a Muniment of title. And on September

22, 2015 entered Judgment Denying Applicant, Charles Edward Heim Application to admit will to

Probate Judgments from which the undersigned appellant desire to appeal to the Court of Civil

Appeals for the _Supreme Judicial District of Texas.

       Now therefore Charles Edward Heim give notice of appeal.



                                                              Respectfully submitted,



                                                                         Von H. Shelton
                                                                         State Bar No. 18211500
                                                                         2038 E. Mulbeny
                                                                         Angleton, Texas 775152
                                                                         Telephone (979) 849-2402
                                                                         Facsimile (979-849-8893
                                                                         vhslaw@sbcglobal.net
                                                                         Attorney for Applicant, Charles E. Heim




                                                                  1




        -   --~---   --   ~~ ~-~   -- ---- ----   --   --   = - - - - - - - - - - ,_   -~---
                                                                                               -------   ----~----------     --
                                  CERTIFICATE OF SERVICE

   As Attorney of Record for Charles E. Heim, I do hereby certify that a true and correct copy of the
above and foregoing document was this date provided to the all attorneys of record, by certified mail, .
return receipt requested, hand delivery or via fax mail.

   Date: September 29,2015.



                                                    - UWJ-¢/ iM/flh-
                                                     Attorney for Charles E. Heim